DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8, line 3, the limitation “400 or more” should be “400 nm or more”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-19, 21-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai WO 2012/090769A1 (See Machine translation 17332443_2022-07-23_WO_2012090769_A1_M.pdf The Examiner notes: some of the signs such as ≤ and < are missing in the document during the translation process, The Examiner only add signs for four birefringent layers in pages 4 and 5).
Regarding claim 1, Sakai discloses a polarizing plate, in at least figs.1-3, and page 8, lines 16-24), comprising: a pair of polarizers (1 and 2) including a first polarizer (1) and a second polarizer (2) whose transmission axes are parallel to each other (page 3, line 26); 
a retarder (3, 4 or 5) between the paired polarizers (see figs.1-3); and 
a diffusion layer (a diffusion layer in layer 25, see page 7, last paragraph to lines 1-12 of page 8) in at least one of a region between the paired polarizers or a region on a side without the retarder of the first polarizer (see page 7, last paragraph to lines 1-12 of page 8 discloses the polarizer 1 can be attached to the BL unit 25 and the BL unit 25 can be without a collimating function, so that the BL unit 25 does not need lens sheet or a prism sheet, so that the polarizer 1 is attached to the diffusion layer of the BL unit 25 and The Examiner interprets the diffusion layer is part of the polarizing plate as well. Therefore, the diffusion layer in a region on a side without the retarder of the first polarizer).
Regarding claim 3, Sakai discloses a viewing angle compensation film (21) on a side without the retarder of the second polarizer (see figs.1-3).
Regarding claim 6, Sakai discloses wherein a total absolute value of a thickness retardation between the paired polarizers is less than 400 nm (see abstract and page 3, lines 27 and 28 disclose 200 nm or more).
Regarding claim 7, Sakai discloses the total absolute value of the thickness retardation between the paired polarizers is 120 nm or more (see abstract and page 3, lines 27 and 28 disclose 200 nm or more).
Regarding claim 8, Sakai discloses a total absolute value of a thickness retardation between the paired polarizers is 400 nm or more (see abstract and page 4, line 1 disclose 400 nm or more).
Regarding claim 9, Sakai discloses the total absolute value of the thickness retardation between the paired polarizers is 600 nm or less (see abstract and page 4, line 1 discloses greater than 400 nm and last paragraph of page 9 disclose 600 nm).
Regarding claim 10, Sakai discloses the retarder has a biaxial order parameter NZ satisfying 0.9≤NZ<10 (page 8, lines 25-26 discloses 2≤NZ<10).
Regarding claim 11, Sakai discloses the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer (page 8, lines 39-41 discloses the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer).
Regarding claim 12, Sakai discloses the retarder includes an in-plane slow axis that forms an angle of 30° or greater and 60° or smaller with the transmission axis of the first polarizer (page 8, lines 26-28 and 38-39 discloses an angle not equal to 45°, so that it can be any angle between 0°-90°, except 45°).
Regarding claim 13, Sakai discloses the retarder has a biaxial order parameter NZ satisfying 10≤NZ (see abstract and page 3, lines 26 and 27).
Regarding claim 14, Sakai discloses the retarder includes a plurality of the retarders (page 4, lines 10-12).
Regarding claim 15, Sakai discloses a polarizing plate, in at least figs.1-3 and 13, and page 8, lines 16-24), comprising: 
a pair of polarizers (1 and 2; or 2 and 50) including a first polarizer (1; or 2) and a second polarizer (2; or 1; or 50) whose transmission axes are not parallel to each other (page 3, last paragraph discloses transmission axes of two polarizers can be not parallel to each other with 0°± 10° or 90°± 10°); and 
a retarder (3; or 4; or 5; or 7 and 8) between the paired polarizers (see figs.1-3 and 13).
Regarding claim 16, Sakai discloses wherein a total absolute value of a thickness retardation between the paired polarizers is less than 400 nm (see abstract and page 3, lines 27 and 28 disclose 200 nm or more).
Regarding claim 17, Sakai discloses the total absolute value of the thickness retardation between the paired polarizers is 120 nm or more (see abstract and page 3, lines 27 and 28 disclose 200 nm or more).
Regarding claim 18, Sakai discloses a total absolute value of a thickness retardation between the paired polarizers is 400 nm or more (see abstract and page 4, line 1 disclose 400 nm or more).
Regarding claim 19, Sakai discloses the total absolute value of the thickness retardation between the paired polarizers is 600 nm or less (see abstract and page 4, line 1 discloses greater than 400 nm and last paragraph of page 9 disclose 600 nm).
Regarding claim 21, Sakai discloses the retarder includes a plurality of the retarders (7 and 8), the retarders includes a retarder having a biaxial order parameter NZ satisfying 0.9≤NZ<10 (first birefringent layer) and a retarder having a biaxial order parameter NZ satisfying 10≤NZ (third birefringent layer or negative C plate) (see fig.13, lines 7-19 of page 12 and lines 1-4 of page 13 discloses one of layers 7 or 8 can be first birefringent layer, so that the other one will be third birefringent layer or negative C plate, The Examiner notes: there are typos in lines 16 and 18 of page 12, “fourth birefringent layer” should be “third birefringent layer” because fourth birefringent layer is a positive C plate with a positive value of Rth as well), and the retarder satisfying 0.9≤NZ<10 includes an in-plane slow axis that forms an angle of −5° or greater and +5° or smaller with an azimuth that halves an angle between the transmission axes of the paired polarizers (page 8, lines 39-41 discloses the retarder includes an in-plane slow axis that is parallel to the transmission axis of the first polarizer and page 3, last paragraph discloses transmission axes of two polarizers can be not parallel to each other with 0°± 10°, so that the retarder satisfying 0.9≤NZ<10 includes an in-plane slow axis that forms an angle of −5° or greater and +5° or smaller with an azimuth that halves an angle between the transmission axes of the paired polarizers).
Regarding claim 22, Sakai discloses a diffusion layer (a diffusion layer in layer 25, see page 7, last paragraph to lines 1-12 of page 8) in at least one of a region between the paired polarizers or a region on a side without the retarder of the first polarizer (1)(see page 7, last paragraph to lines 1-12 of page 8 discloses the polarizer 1 can be attached to the BL unit 25 and the BL unit 25 can be without a collimating function, so that the BL unit 25 does not need lens sheet or a prism sheet, so that the polarizer 1 is attached to the diffusion layer of the BL unit 25 and The Examiner interprets the diffusion layer is part of the polarizing plate as well. Therefore, the diffusion layer in a region on a side without the retarder of the first polarizer).
Regarding claim 23, Sakai discloses a viewing angle compensation film (21) on a side without the retarder of the second polarizer (2)(see figs.1-3).
Regarding claim 24, Sakai discloses further comprising a viewing angle compensation film (21) on a side without the retarder of the first polarizer (2).
Regarding claim 25, Sakai discloses a liquid crystal display device, in at least figs.1-3, comprising the polarizing plate according to claim 1 (see the rejection of claim 1).
Regarding claim 27, Sakai discloses a liquid crystal display device, in at least figs.1-3, comprising the polarizing plate according to claim 15 (see the rejection of claim 15).

Claim(s) 1, 14 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2019/0196236.
Regarding claim 1, Chen discloses a polarizing plate, in at least figs.8 and 3, comprising: a pair of polarizers (PA and 154) including a first polarizer (PA) and a second polarizer (154) whose transmission axes are parallel to each other (para.55); 
a retarder (152) between the paired polarizers; and 
a diffusion layer (ED) in at least one of a region between the paired polarizers or a region on a side without the retarder of the first polarizer (see fig.8).
Regarding claim 14, Chen discloses the retarder includes a plurality of the retarders (para.33).
Regarding claim 25, Chen discloses a liquid crystal display device, in at least figs.8 and 3, comprising the polarizing plate according to claim 1 (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai WO 2012/090769A1 as applied to claim 1 above, and further in view of Akira US 2012/0140152.
Regarding claim 2, Sakai does not explicitly disclose the retarder has reverse wavelength dispersion characteristics.
Akira discloses a polarizing plate, in at least figs.19-1 to 31-1, the retarder (retardation film, 10, 20 or 40) has reverse wavelength dispersion characteristics for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display (para.12 and abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder has reverse wavelength dispersion characteristics as taught by Akira in the polarizing plate of Sakai for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display.

Claim(s) 4, 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai WO 2012/090769A1 in view of Akira US 2012/0140152.
Regarding claim 4, Sakai discloses a polarizing plate, in at least figs.1-3, comprising: a pair of polarizers (1 and 2) including a first polarizer (2) and a second polarizer (1) whose transmission axes are parallel to each other; and a retarder (3, 4 or 5) between the paired polarizers (see figs.1-3).
Sakai does not explicitly disclose the retarder having reverse wavelength dispersion characteristics.
Akira discloses a polarizing plate, in at least figs.19-1 to 31-1, the retarder (retardation film, 10, 20 or 40) having reverse wavelength dispersion characteristics for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display (para.12 and abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder having reverse wavelength dispersion characteristics as taught by Akira in the polarizing plate of Sakai for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display.
Regarding claim 5, Sakai discloses a viewing angle compensation film (21) on a side without the retarder of the first polarizer.
Regarding claim 26, Sakai in view of Akira discloses a liquid crystal display device, in at least figs.1-3, comprising the polarizing plate (10 or 11) according to claim 4 (see the rejection of claim 4).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai WO 2012/090769A1 as applied to claim 15 above, and further in view of Akira US 2012/0140152.
Regarding claim 20, Sakai does not explicitly disclose the retarder has reverse wavelength dispersion characteristics.
Akira discloses a polarizing plate, in at least figs.19-1 to 31-1, the retarder (retardation film, 10, 20 or 40) has reverse wavelength dispersion characteristics for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display (para.12 and abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder has reverse wavelength dispersion characteristics as taught by Akira in the polarizing plate of Sakai for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 as applied to claim 1 above, and further in view of Akira US 2012/0140152.
Regarding claim 2, Chen does not explicitly disclose the retarder has reverse wavelength dispersion characteristics.
Akira discloses a polarizing plate, in at least figs.19-1 to 31-1, the retarder (retardation film, 10, 20 or 40) has reverse wavelength dispersion characteristics for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display (para.12 and abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder has reverse wavelength dispersion characteristics as taught by Akira in the polarizing plate of Chen for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display.

Claim(s) 4, 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 in view of Akira US 2012/0140152.
Regarding claim 4, Chen discloses a polarizing plate, in at least figs.3 and 2, comprising: a pair of polarizers (120 and 154) including a first polarizer (120) and a second polarizer (154) whose transmission axes are parallel to each other (see fig.3); and a retarder (152) between the paired polarizers (see fig.3).
Chen does not explicitly disclose the retarder having reverse wavelength dispersion characteristics.
Akira discloses a polarizing plate, in at least figs.19-1 to 31-1, the retarder (retardation film, 10, 20 or 40) having reverse wavelength dispersion characteristics for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display (para.12 and abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder having reverse wavelength dispersion characteristics as taught by Akira in the polarizing plate of Chen for the purpose of preventing coloration phenomenon at the oblique viewing angle of the liquid crystal display.
Regarding claim 5, Chen discloses a viewing angle compensation film (140, para.36) on a side without the retarder of the first polarizer.
Regarding claim 26, Chen discloses a liquid crystal display device, in at least figs.3 and 2, comprising the polarizing plate according to claim 4 (see the rejection of claim 4 above).

Claim(s) 3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0196236 as applied to claim 1 above, and further in view of Sakai WO 2012/090769A1 (See Machine translation 17332443_2022-07-23_WO_2012090769_A1_M.pdf The Examiner notes: some of the signs such as ≤ and < are missing in the document during the translation process, The Examiner only add signs for four birefringent layers in pages 4 and 5)
Regarding claim 3, Chen does not explicitly disclose a viewing angle compensation film on a side without the retarder of the second polarizer.
Sakai discloses a polarizing plate, in at least figs.1-3, a viewing angle compensation film (21) on a side without the retarder (3, 4 or 5) of the second polarizer (2) for the purpose of forming a polarizing plate for a liquid crystal display device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viewing angle compensation film on a side without the retarder of the second polarizer as taught by Sakai in the polarizing plate of Chen for the purpose of forming a polarizing plate for a liquid crystal display device.
Regarding claims 6 and 7, Chen does not explicitly disclose a total absolute value of a thickness retardation between the paired polarizers is less than 400 nm, and the total absolute value of the thickness retardation between the paired polarizers is 120 nm or more.
Sakai discloses a polarizing plate, in at least figs.1-3, a total absolute value of a thickness retardation between the paired polarizers is less than 400 nm, and the total absolute value of the thickness retardation between the paired polarizers is 120 nm or more (see abstract and page 3, lines 27 and 28 disclose 200 nm or more) for the purpose of forming a retarder for a polarizing plate (page 3, line 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total absolute value of a thickness retardation between the paired polarizers is less than 400 nm, and the total absolute value of the thickness retardation between the paired polarizers is 120 nm or more as taught by Sakai in the polarizing plate of Chen for the purpose of forming a retarder for a polarizing plate.
Regarding claims 8 and 9, Chen does not explicitly disclose a total absolute value of a thickness retardation between the paired polarizers is 400 or more, and the total absolute value of the thickness retardation between the paired polarizers is 600 nm or less.
Sakai discloses a polarizing plate, in at least figs.1-3, a total absolute value of a thickness retardation between the paired polarizers is 400 or more, and the total absolute value of the thickness retardation between the paired polarizers is 600 nm or less (see abstract and page 4, line 1 discloses greater than 400 nm and last paragraph of page 9 disclose 600 nm) for the purpose of forming a retarder for a polarizing plate (page 3, line 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total absolute value of a thickness retardation between the paired polarizers is 400 or more, and the total absolute value of the thickness retardation between the paired polarizers is 600 nm or less as taught by Sakai in the polarizing plate of Chen for the purpose of forming a retarder for a polarizing plate.
Regarding claims 10-12, Chen does not explicitly disclose the retarder has a biaxial order parameter NZ satisfying 0.9≤NZ<10, the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer, or the retarder includes an in-plane slow axis that forms an angle of 30° or greater and 60° or smaller with the transmission axis of the first polarizer.
Sakai discloses a polarizing plate, in at least figs.1-3, the retarder has a biaxial order parameter NZ satisfying 0.9≤NZ<10 (page 8, lines 25-26 discloses 2≤NZ<10), the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer (page 8, lines 39-41 discloses the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer), or the retarder includes an in-plane slow axis that forms an angle of 30° or greater and 60° or smaller with the transmission axis of the first polarizer (page 8, lines 26-28 and 38-39 discloses an angle not equal to 45°, so that it can be any angle between 0°-90°, except 45°) for the purpose of forming a retarder for a polarizing plate (page 3, line 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder has a biaxial order parameter NZ satisfying 0.9≤NZ<10, the retarder includes an in-plane slow axis that is parallel to or perpendicular to the transmission axis of the first polarizer, or the retarder includes an in-plane slow axis that forms an angle of 30° or greater and 60° or smaller with the transmission axis of the first polarizer as taught by Sakai in the polarizing plate of Chen for the purpose of forming a retarder for a polarizing plate.
Regarding claim 13, Chen does not explicitly disclose the retarder has a biaxial order parameter NZ satisfying 10≤NZ.
Sakai discloses a polarizing plate, in at least figs.1-3, the retarder has a biaxial order parameter NZ satisfying 10≤NZ (see abstract and page 3, lines 26 and 27).for the purpose of forming a retarder for a polarizing plate (page 3, line 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retarder has a biaxial order parameter NZ satisfying 10≤NZ as taught by Sakai in the polarizing plate of Chen for the purpose of forming a retarder for a polarizing plate.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang US 20180210243 (figs.13,20 and 21), Fang US 20180113334 (figs.12,14-16A), Chen US 2018/0364405 (at least fig.5) and Sakai US 2015/0205157 (at least fig.1) can be primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871